Mr. Justice Gabbert
delivered the opinion of the court:
Chapter 6, Session Laws 1911, entitled “An Act in Relation to Appeals and Writs of Error,” abolished appeals in proceedings of the character under consideration, and provided that decrees therein were reviewable on error.—Harrington v. Harrington, ante 155 decided at this term; Dennis v. The People, 55 Colo. 120, 133 Pac. 741; Session Laws, 1911—268, sec. 4. That is all we determine in passing on the motion to dismiss. All other questions raised by the motion may be presented on final hearing. The motion to dismiss is denied.

Motion denied.

Decision en banc.